TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00394-CR


Percy Green, Jr., Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2010204, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief on appeal was originally due August 14, 2002.  On counsel's
motion, the time for filing was extended to September 18, 2002.  No brief has been filed on
appellant's behalf and no further extension of time for filing has been sought.
Appellant's counsel, Mr. Thomas J. Barry, is ordered to file a brief in appellant's
behalf no later than November 1, 2002.  No further extension of time for filing this brief will be
granted.
It is ordered October 1, 2002. 

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish